NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
THE C.W. ZUMBIEL COMPANY, INC.,
Appellant, -
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
0FFICE,
Appellee,
AND `
GRAPHIC PACKAGING INTERNATIONAL, INC.,
Cr0ss Appellcmt.
2011-1332, -1333
(Reexaminati0n N0. 95/000,077)
Appea1s from the United States Patent and Trade
mark Ofiice, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER

CW ZUMBIEL V. KAPPOS 2
The Director moves without opposition for a 10-day
extension of time, until March 29, 2012, to file his brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted N0 further extensions should
be anticipated
FoR THE CoURT
MAR 1 6  /s/ J an Horba1y __
Date J an Horbaly
Clerk
cc: Gregory F. Ahrens, Esq.
James F. Vaughan, Esq.
Raymond T. Chen, Esq. F"_ED
U.$. COURT 0F APPEAI.S FOR
s21 1'H:FEosnALc1ncun
HAR 1 6 2012
.lANHORBA\.Y
CLBK